Citation Nr: 1342772	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  05-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, diagnosed as depressive disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected headache disorder (and its treatment) or to a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to August 1971 and from January 1991 to March 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2006 and March 2008 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, November 2010, and April 2013, these claims were remanded for additional development and adjudicative action.

In November 2010 and April 2013, the Board referred the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The record does not show that the RO has addressed the referral.  Therefore, the issue of entitlement to a TDIU rating is again referred to the RO for appropriate action.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board notes that these issues were remanded on three previous occasions for what appeared to be exhaustive development (and that such development appears to have been substantially completed).  Nevertheless, the Veteran's subsequent identification of additional evidence (which he apparently believes is relevant, and which is constructively of record) triggers further assistance duties which must be met.  

The Veteran submitted a statement, dated in October 2013, indicating that he is receiving group therapy treatment for his depression, as well as "individual intensive Treatment Therapy on a weekly basis, which is slated to continue for the next several months."  The most recent VA treatment records of record (in Virtual VA) are dated in May 2013.  The Veteran's correspondence specifically identifying the additional treatment creates the inference that he considers the updated VA treatment records pertinent evidence.   As all treatment records are constructively of record, and those outstanding may contain pertinent information, the records identified must be secured.  

As the claim of service connection for a psychiatric disorder is being remanded, the Veteran's claim for service connection for hypertension cannot be adjudicated as it could be affected by the allowance or disallowance of the claim of service connection for a psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record updated complete clinical records of all VA evaluations and/or treatment the Veteran has received for psychiatric, hypertension, and headaches disabilities since May 2013.  

2.  The RO should then review the record, arrange for any further development suggested by the result of the development ordered above, and then readjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

